Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive given the new rejections of record appearing below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1-5, 7, 8, 11, 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolli et al. (PLOS One January 2010, Volume 5, Issue 1, e8726) in view of Tong et al. (Included on IDS, PLOS one, January 2012, Volume 7, Issue 1 e29211) and in further view of Scherber et al. (Integr Biol (Camb). 2012 March; 4(3): 259-269. Doi: 10.1039/c2ib00106c.
With regard to Claim 1, Rolli et al. teaches a method for analysis of the motility of a population of cells in a sample comprising:
a). adding to the inlet reservoir (Pg 6, Migration Experiments “100ul of the cell suspension were gently introduced into the chip to seed the cells in close proximity to the channels”)
b). incubating the cells for a period of time (i.e., to seed the cells)
c). washing the inlet of a channel (i.e., various wash steps are taught with ethanol, deionized water, etc).
d). adding more cell media is taught (i.e., SPC, with a final concentration of 10uM, was added to the medium once the cells adhered to the surface)
e). imaging the cells in the apparatus for a period of time (Migration Experiements, Pg 6 bottom right).
f). comparing the images of the cells in the device over time and identifying a cell or subpopulation of cells in the sample as migratory (i.e. penetrating) (Image and data analysis left side page 7).
With regard to claim 1, Rolli et al. do not teach the newly claimed microchannel structure or specifically the Y shaped structure.
With regard to claims 1 and 7-8, 11 and 14, 15, Tong et al. teach in their figure 1a a microfluidic cell migration chamber.  Tong et al. teaches the first and second channels to be in communication with each other through a plurality of migration channel (ladder like configuration), each thinner than the first 2 channels.

It would have been obvious to a person of skill in the art at the time the invention was made to have included the features of Tong’s device within that of Rolli’s as Tong encourages that “our novel microfluidic design is a powerful tool for the study of cellular chemotaxis, and is suitable for a wide range of biological and biomedical applications.” (Abstract).
With regard to claim 1, neither Rolli et al. or Tong et al. teach a Y-shaped migration channels.
Scherber et al. teach  a plurality of Y-shaped migration channels (Figure 2a) wherein there is a base portion and first and second branch portions, wherein each migration channel comprises a bifurcation where the base portion splits into the first and second branch portions, wherein the base portion defines a single inlet at a first end of the migration channel spaced from the bifurcation, and wherein the first and second brand portions of the migration channel define respective outlet ends that are spaced from the bifurcations (Figure 2a)(Figure 4a).
With regard to claim 2, Rolli et al. teaches identifying a cell or subpopulation as contact-guided when the migratory cell or subpopulation of cells if the cell continues to migrate on the side of the bifurcation of the migratory channel (i.e. permeative) (Image and data analysis left side page 7).
With regard to claim 2, Rolli et al. does not teach the bifurcation channel as stated above.

It would have been obvious to a person of skill in the art at the time the invention was made to have combined the teachings of Scherber et al. within the device and method of Rolli and Tong et al. as Scherber et al. encourages the use of their approach in that “using microscale engineering techniques (including their Y-shaped channels) and biophysical models we uncovered a self-guidance strategy during which epithelial cells generate their own guiding cues under conditions of biochemical confinement” which would undoubtedly encourage others in the field to use this approach to answer their questions as well by “helping devise new ways for modulating epithelial cell migration and delaying cancer cell invasion or accelerating would healing”(Abstract).
With regard to claim 3, Rolli et al. is interpreted as isolating the migratory cells from the apparatus as depending on the cells characterization (permeative, penetrating, etc.) the cells types would be isolated from each other from the work of the device).
With regard to claims 4-5, Rolli et al. teach the source of their Panc-1 cells were human pancreatic epithelial cancer cells (Cell culture upper right page 6).
With regard to claim 17, Rolli et al. teach imaging the mgrating Panc-1 cells using transmitted light and fluorescence live-cell imaging (Videos and results bottom left Page 2).
With regard to claims 18, Rolli et al. teach imagine the cells from 4 minutes to 16 hours (Bottom right page 6).

With regard to claims 7-8, 11, 13, 14, and 15, Tong et al. teach wherein their first channel has 3 inlets (one for chemokine and 2 for medium as can be seen in Figure 1a). Tong et al. teach the device wherein the second channel has one inlet and one outlet.
With regard to claims 11, Tong et al. teach the device wherein the outlets have differing dimensions (Figure la).
With regard to claims 13, Tong et al. teach that their parallel microchannels have a length of 200um (Page 2).
With regard to claim 14, Tong et al. teach that their migration channels are separated by a distance of 50um (page 2).
With regard to claim 15, Tong et al. teach 5 parallel migration channels (Figure la).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the features of Tong’s device within that of Rolli’s as Tong encourages that “our novel microfluidic design is a powerful tool for the study of cellular chemotaxis, and is suitable for a wide range of biological and biomedical applications.” (Abstract).
With regard to claim 11, neither Rolli or Tong teach varying dimensions of the Y-shaped, bifurcated channel.
With regard to claim 11, Scherber et al. wherein the first and second branch portions of at least one migration channel of the plurality of migration channels have differing dimensions (i.e. Scherber’s Y shaped channel are not symmetrical) .
 It would have been obvious to a person of skill in the art at the time the invention was made to have combined the teachings of Scherber et al. within the device and method of Rolli and Tong et al. as Scherber et al. encourages the use of their approach in that “using microscale engineering techniques .


Claims 6, 10, 12, 13, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Rolli et al. (PLOS One January 2010, Volume 5, Issue 1, e8726) in view of Tong et al. (Included on IDS, PLOS one, January 2012, Volume 7, Issue 1 e29211) and in further view of Scherber et al. (Integr Biol (Camb). 2012 March; 4(3): 259-269. Doi: 10.1039/c2ib00106c and in an even further view of Nassef et al. (20110020918).
The teachings of Rolli et al. and the combined references are summarized above but do not appear to teach all of the structural/sizing and dimensions that are being claimed. 
With regard to claim 6, Nassef et al. teach channels of the dimensions 50um x 400um [0230].
With regard to claims 10, 12, 13, and 16, Nassef et al. teach chambers of various different dimensions [0083] [0086].
Since the instant specification is silent as to unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include variously sized microfluidic components as taught by Nassef et al., because selecting one of known designs for components of a microfluidic device would have been considered obvious to one of ordinary skill in the art at the time of the invention since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter.

A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.